HATHAWAY, Judge,
dissenting.
I respectfully dissent for the reasons stated in my special concurrence in Trans-america Ins. Co. v. McKee, 27 Ariz.App. 158, 551 P.2d 1324 (1976).
I believe the majority’s reading of Employers Mutual Casualty Co. v. McKeon, *50supra, is wrong. As noted by the majority, the court there stated that the intent of the uninsured motorist statute is to protect the insured within the territorial limits of the policy. Both policies in question here contain a territorial limit of 50 miles within the United States/Mexican border. I believe the insurer cannot refuse uninsured motorists coverage within that territory. I would find in favor of appellees/cross-appellants.